IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 32 MM 2016
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
OLIN JAMAR HORSEY,                            :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2016, the Petition for Leave to File Petition for

Allowance of Appeal is GRANTED.          Although counsel was negligent, Petitioner is

entitled to a counsel-filed allocatur petition. See Pa.R.Crim.P. 122.

      Counsel is DIRECTED to file the already-prepared Petition for Allowance of

Appeal within 5 days.